Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 15, 2017

                                     No. 04-17-00291-CV

                                Roberto Avila RODRIGUEZ,
                                         Appellant

                                              v.

 PANTHER EXPEDITED SERVICES INC., Amigo Staffing, Inc., Dicex International, Inc.,
                             Appelles

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVT001668 D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER
         Appellant has requested an extension of time to file his reply brief. After review, we
GRANT appellant’s motion and ORDER appellant to file his reply brief in this court on or
before November 20, 2017.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court